               Case 1:20-cv-00500-JL Document 15 Filed 08/31/20 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE

 CHRISTIAN MORENO, individually and on behalf                        CLASS ACTION
 of all others similarly situated,
                                                                  Case No. 1:20-cv-00500
       Plaintiff,
                                                               JURY TRIAL DEMANDED
 vs.

 SHAW ACADEMY LLC,

   Defendant.
 ______________________________________/

                             JOINT STIPULATION OF DISMISSAL

           Plaintiff, Christian Moreno, and Defendant, Shaw Academy LLC, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal of this action as follows:


1.         All claims of the Plaintiff, Christian Moreno, individually, are hereby dismissed with

prejudice.

2.         All claims of any unnamed member of the alleged class are hereby dismissed without

prejudice.
           Case 1:20-cv-00500-JL Document 15 Filed 08/31/20 Page 2 of 3



Date: August 31, 2020

Respectfully Submitted,

/s/ Christopher M. Sacht                            By: /s/ Christopher M. Waterman
Christopher M. Sacht                                Christopher M. Waterman, Esq
N.H. Bar No. 14792                                  NH Bar No. 17904
Jonathan M. Hixon (pro hac vice to be filed)        Demeo LLP
Massachusetts BBO # 692420                          200 State Street
Hackett Feinberg P.C.                               Boston, MA 02109
155 Federal Street, 9th Floor                       T (617) 263-2600 ext. 227
Boston, MA 02110                                    F (617) 263-2300
(617) 422-0200                                      cwaterman@DemeoLLP.com
cms@bostonbusinesslaw.com
jmh@bostonbusinesslaw.com                           Attorneys for Defendant
Andrew J. Shamis, Esq. (pro hac vice to be filed)
Florida Bar No. 101754
ashamis@shamisgentile.com
SHAMIS & GENTILE, P.A.
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299

Scott Edelsberg, Esq. (pro hac vice to be filed)
Florida Bar No. 0100537
scott@edelsberglaw.com
EDELSBERG LAW, P.A.
20900 NE 30th Ave, Suite 417
Aventura, FL 33180
Telephone: 305-975-3320

Counsel for Plaintiff and the Class
           Case 1:20-cv-00500-JL Document 15 Filed 08/31/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

                                              Respectfully submitted,
                                              /s/ Christopher M. Sacht
                                              Christopher M. Sacht
                                              N.H. Bar No. 14792
                                              Jonathan M. Hixon (pro hac vice to be filed)
                                              Massachusetts BBO # 692420
                                              Hackett Feinberg P.C.
                                              155 Federal Street, 9th Floor
                                              Boston, MA 02110
                                              (617) 422-0200
                                              cms@bostonbusinesslaw.com
                                              jmh@bostonbusinesslaw.com

                                              Attorneys for Plaintiff and the Class
